DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fateh US 2016/0220180.
Fateh discloses a medication adherence device, the device comprising:
(Re claim 1) “a unibody, the unibody having:  a unibody housing configured to be removably coupled to a medicine container” (100 figure 2,4,5). “an inertial measurement unit, the inertial measurement unit configured to record motion data describing movement of the unibody” (para 0026, 160 figure 2). “ a unibody data interface in communication with the inertial measurement unit” (para 0062). “a station, the station having: i. a station data interface” (810,850 figure 8b). “the station data interface configured to receive motion data from the unibody data interface” (para 0063). “a station processing unit in communication with the station data interface, the station processing unit configured to generate medication access information using the motion data” (915 figure 9).
(Re claim 2). “wherein the station further comprises a display configured to visually display the medication access information” (para 0083, 0085).

(Re claim 4) “the network interface is a wireless network interface” (para 0049).
(Re claim 5) “the station further comprises a station cavity configured to receive a portion of the unibody” (‘micro-usb’ para 0062).
(Re claim 9) “wherein the unibody comprises a unibody processing unit” (para 0047).
(Re claim 10) “the unibody processing unit is configured to communicate motion data from the inertial measurement unit to the unibody data interface” (para 0047, 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh US 2016/0220180 in view of Akdogan et al. US 9,463,412.
Fateh discloses the system as rejected above.
(Re claim 6) Fateh does not disclose that the unibody data interface comprises a radio Frequency Identification (RFID) Tag and the station data interface comprises a Radio Frequency Identification (RFID) Reader.
Akdogan teaches that the unibody data interface comprises a radio Frequency Identification (RFID) Tag and the station data interface comprises a Radio Frequency Identification (RFID) Reader (para 0107).

(Re claim 7,8) Fateh does not disclose a unibody charging element, and wherein the station comprises a station charging element configured to communicate power to the unibody charging element via inductive charging.
	Akdogan teaches a unibody charging element, and wherein the station comprises a station charging element configured to communicate power to the unibody charging element via inductive charging (para 0110).
	It would have been obvious to one skilled in the art to modify the system of Fateh to include a unibody charging element, and wherein the station comprises a station charging element configured to communicate power to the unibody charging element via inductive charging because it allows the unibody to be charged without requiring a physical plug to transmit power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0327972, 2019/0392934, 2019/0103179 and 2014/0228783.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655